DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (U.S Publication 2005/0267451).

Regarding Claim 1, Black teaches, a light delivery apparatus comprising: a housing having a size configured for the housing to be handheld (Para 24, Fig 2); an optical comb coupled to the housing and including (Fig 2, Para 24): a platform(Fig 2, #210); an array of light guides including four or more solid light guides extending from the platform (Fig 2 Guide – 220, Platform -210, Para 24), each of the four or more light guides containing a material that transmits light (Fig 6, 610 – light guide structure, 120/130 – 

Regarding Claim 2, Black teaches the apparatus of claim 1 wherein the platform provides a part of the housing (Fig 2 – 200 comb housing, 210 – platform light guides -220 sit in with connector 550 in Fig 5, Para 26, “Light sources, 120, 130 (in this example of FIG. 5 there are two light sources), are situated near the bottom and inside top part 512, 522, 532.  Base 540 supports top part 512, 522, 532, and is further integrated with a connector part 550.  Connector part 550 fits the support like a 

Regarding Claim 3, Black teaches the apparatus of claim 1 wherein the optical comb further comprises: a tapered profile of each of the four or more light guides ( Light guides – 510 Fig 5 and 610 in Fig 6, Para 27, “Element 520 has slender, elongated and tapered top part 522”), the respective four or more tapered profiles being outside the housing and extending at least partially along respective exterior lengths of the four or more light guides measured from the platform to the exit surfaces(Fig 2, 210 – platform, guides – 220, Fig 6 – 132 exit surface); a decreasing cross-section along at least part of the exterior length of each of the four or more light guides(Fig 6 – 610 guides, Fig 2 – 220 guides on comb, tapered profiles require a decreasing cross-section), the respective four or more decreasing cross-sections decreasing in area toward the exit surfaces as a result of the tapered profiles (Fig 6 – 610 guides, Fig 2 – 220 guides on comb); an increasing gap between at least part of the exterior length of each of the four or more light guides, the respective four or more increasing gaps increasing in width toward the exit surfaces as a result of the tapered profiles(Fig 2, Fig 6, elements that are lined up together with a tapered profile will have an increasing gap and increasing width going towards the exit surface because of the tapering off of the elements towards the exit surface); and the reflective coating of each of the four or more light guides, the geometric shape of each of the four or more light guides, or both being configured so that substantially no light emitted by the light guides exits from the tapered profiles when in operation (Fig 6, Para 30).

Regarding Claim 4, Black teaches the apparatus of claim 3 wherein the tapered profiles extend fully along the respective exterior lengths (Para 27, Fig 5/6).

Regarding Claim 5, Black teaches the apparatus of claim 1 wherein the platform and each of the four or more light guides are a single, integral device formed from a continuous material in common (Para 5 -6, “A support structure is included to which a connector part of the element can be fixed or removablely connected.  The light sources could be within the element (i.e., inside or integrated in the element) or could be inside the support and then optically connected to the element. [0006] Different shapes and sizes of elements could be used, such as, elements that are slender, elongated, tapered, thin, having bead-shaped heads, having texture, partly or fully transparent, having optical guides, as well as elements that are bendable, flexible or formable.  The elements, and in particular the top parts, are made from a soft plastic, a silicone, transparent latex, PTFE (polytetrafluoroethylene), polyurethane, or the like.”). 

Regarding Claim 6, Black teaches the apparatus of claim 1 wherein an exterior surface of the platform is outside the housing and the light guides extend from the exterior surface (Fig 2 – 210 platform, 220 – guides, Fig 6 – 610 guides, Para 25-26).

Regarding Claim 7, Black teaches the apparatus of claim 6 wherein an interior surface of the platform is inside the housing and each of the four or more input surfaces are coplanar with the interior surface (Fig 6 – element, # 550 sits inside the platform of Fig 2, 210).

Regarding Claim 10, Black teaches respective exterior lengths are substantially the same for each of the four or more light guides measured from the platform to the exit surfaces and range from 0.8 to 5 centimeters; and respective surface areas are substantially the same for the exit surface of each of the four or more light guides and range from 0.25 to 1 square centimeter (Para 28 “The top parts of 

Regarding Claim 11 Black teaches,  wherein the at least one light source comprises four or more LED units, each being positioned to irradiate directly a respective one of the four or more input surfaces (Claim 10, 12, Fig 2 – 220 guides, Fig 6 – 610 guides, Para 26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Hsu (U.S. Publication No. 2017/0371085)

Regarding Claim 8, Black teaches an interior surface of the platform is inside the housing, the light guides extend also from the interior surface (Fig 6 - 610, Fig 2 - 220, Elements sit within platform of Fig 2, 210).  
Black fails to disclose each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide.
Hsu teaches, each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide (Fig 2 - 220, #116, Para 23 “When the light emitting unit 130 emits light, the convex condensing curved surface 116 in the cavity 115 of the second light guide section 112 receives and guides the light emitted from the light emitting unit 130 into the light guide pipe 110.  The convex outer surface of the second light guide section 112 is configured to work as a reflection surface for reflecting light inside the light guide pipe 110 to the first light guide section 111, in order to prevent the light inside the light guide pipe 110 from being emitted from the outer surface of the second light guide section 112.”)
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide as taught by Hsu, since such a modification would provide the predictable result of condensing light emitted from the light emitting unit to better concentrate the light emissions into the light guides. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Bousfield (U.S. Publication No. 2005/0251242)

Regarding Claim 9, Black does not disclose wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides.
Bousfield teaches, wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides (Fig 3, Fig 14, Para 35, “Teeth 20 are each configured with an open-end portion defining a cavity for receiving and housing optics. “ Para 74 “tooth 20 is able to move between and over individual hairs 19, outputting laser light to these hairs and to scalp 15 as it moves through the hair.  As shown, laser light output from tooth 20 can penetrate below the surface of hairs 19 and scalp 15 to hair follicles 25.”).
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides as taught by Bousfield, since such a modification would provide the predictable result of creating a uniform field of light emission that can be concentrated towards a specific target area.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Gerlitz (U.S. Publication No. 2013/0317571).  

Regarding Claim 12, Black teaches wherein the at least one light source comprises at least one laser diode and the apparatus further comprises an optical system (Claim 10). 
Black fails to teach configured to collimate light from the at least one laser diode before reaching the four or more input surfaces.
Gerlitz teaches, configured to collimate light from the at least one laser diode before reaching the four or more input surfaces. (Para 20 “FIG. 4A is a perspective schematic view of an optical system in accordance with a preferred embodiment of the invention, showing a first collimating lens located at a 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with configured to collimate light from the at least one laser diode before reaching the four or more input surfaces as taught by Gerlitz, since such a modification would provide the predictable result of creating a dimensionally larger light emission with a relatively reduced intensity or radiant fluence, improving its suitability for use in therapeutics.  

Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Bousfield (U.S. Publication No. 2005/0251242), and in further view of Hsu (U.S. Publication No. 2017/0371085).  

Regarding Claim 13, Black teaches a light delivery apparatus comprising: a housing having a size configured for the housing to be handheld (Para 24, Fig 2 comb includes housing); an optical comb coupled to the housing and including (Fig 2, Para 24): a platform that provides a part of the housing (Fig 2, #210); an array of light guides including four or more solid light guides extending from the platform (Fig 2, 210- platform, 220-elements/light guide, Para 24), each of the four or more light guides containing a material that transmits light (Fig 6, 610 – light guide, 612 – top part, 132 – exit surface, Para 30); an input surface of each of the four or more light guides, the respective four or more input surfaces being inside the housing (Fig 5/6 connector - 550, Para 26, connector sits within the support of the housing); an exit surface of each of the four or more light guides, the respective four or more exit surfaces being outside the housing(Fig 6 - 610, Para 30 “In the example of FIG. 6, element 610 includes a 
Black does not disclose wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides and each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide.
Bousfield teaches, wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides (Fig 3, Fig 14, Para 35, “Teeth 20 are each configured 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides as taught by Bousfield, since such a modification would provide the predictable result of creating a uniform field of light emission that can be concentrated towards a specific target area.   
Hsu teaches, each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide (Fig 2, #116, Para 23 “When the light emitting unit 130 emits light, the convex condensing curved surface 116 in the cavity 115 of the second light guide section 112 receives and guides the light emitted from the light emitting unit 130 into the light guide pipe 110.  The convex outer surface of the second light guide section 112 is configured to work as a reflection surface for reflecting light inside the light guide pipe 110 to the first light guide section 111, in order to prevent the light inside the light guide pipe 110 from being emitted from the outer surface of the second light guide section 112.”)
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide  as taught by Hsu, since such a modification would provide the predictable result of condensing light emitted from the light emitting unit to better concentrate the light emissions into the light guides. 

Regarding Claim 14, Black in view of Bousfield and Hsu teaches wherein the optical comb further comprises: a tapered profile of each of the four or more light guides (Fig 5/6 utilize same description of the light guide element, Para 27, “Element 520 has slender, elongated and tapered top part 522”), the respective four or more tapered profiles being outside the housing and extending at least partially along respective exterior lengths of the four or more light guides measured from the platform to the exit surfaces (Fig 2 – 220 guides, Fig 6 -610 guide, 132 – exit surface, 612 – top part); a decreasing cross-section along at least part of the exterior length of each of the four or more light guides(Fig 6 – tapered guide 610, Fig 2 – guides in arrangement on platform 220 of comb 200, tapered profiles require a decreasing cross-section), the respective four or more decreasing cross-sections decreasing in area toward the exit surfaces as a result of the tapered profiles (Fig 6 guide 610, Fig 2 – guide 220 on platform 210); an increasing gap between at least part of the exterior length of each of the four or more light guides, the respective four or more increasing gaps increasing in width toward the exit surfaces as a result of the tapered profiles(Fig 2- 200, Fig 6 -610, elements that are lined up together with a tapered profile will have an increasing gap and increasing width going towards the exit surface because of the tapering off of the elements towards the exit surface); and the reflective coating of each of the four or more light guides, the geometric shape of each of the four or more light guides, or both being configured so that substantially no light emitted by the light guides exits from the tapered profiles when in operation (Fig 6 - 610, Para 30).

Regarding Claim 15, Black in view of Bousfield and Hsu teaches wherein the tapered profiles extend fully along the respective exterior lengths (Para 27, Fig 5/6).

Regarding Claim 16, Black in view of Bousfield and Hsu teaches the apparatus of claim 1 wherein the platform and each of the four or more light guides are a single, integral device formed from a . 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Bousfield (U.S. Publication No. 2005/0251242), and in further view of Gerlitz (U.S. Publication No. 2013/0317571).  

Regarding Claim 17, Black teaches a light delivery apparatus comprising: a housing having a size configured for the housing to be handheld (Para 24, Fig 2 210 – platform, 220 – guides, encompassed in comb 200); an optical comb coupled to the housing and including (Fig 2 210 – platform, 220 – guides, encompassed in comb 200, Para 24): a platform that provides a part of the housing (Fig 2, #210); an array of light guides including four or more solid light guides extending from the platform (Fig 2 210 – platform, 220 – guides, encompassed in comb 200, Para 24), each of the four or more light guides containing a material that transmits light (Fig 6, 610 guide, Para 30); an input surface of each of the four or more light guides, the respective four or more input surfaces being inside the housing (Fig 5/6, connector 540 sit within housing on comb 200 in fig 2, Para 26); an exit surface of each of the four or more light guides, the respective four or more exit surfaces being outside the housing (Fig 6, 630 – guide, 132 – exit surface, 632 – top part, Para 30 “In the example of FIG. 6, element 630 includes a top 
Black does not disclose wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides and an optical system configured to collimate light from the at least one laser diode before reaching the four or more input surfaces.  
Bousfield teaches, wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides (Fig 3, Fig 14, Para 35, “Teeth 20 are each configured 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides as taught by Bousfield, since such a modification would provide the predictable result of creating a uniform field of light emission that can be concentrated towards a specific target area.   
Gerlitz teaches, configured to collimate light from the at least one laser diode before reaching the four or more input surfaces. (Para 20 “FIG. 4A is a perspective schematic view of an optical system in accordance with a preferred embodiment of the invention, showing a first collimating lens located at a first position in front of a laser diode emitting a multi-directionally diverging output beam, the lens intercepting the output beam to provide an effective laser aperture with a final beam having a first set of lateral dimensions and a flux density;”).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with configured to collimate light from the at least one laser diode before reaching the four or more input surfaces as taught by Gerlitz, since such a modification would provide the predictable result of creating a dimensionally larger light emission with a relatively reduced intensity or radiant fluence, improving its suitability for use in therapeutics.  

Regarding Claim 18, Black in view of Bousfield and Gerlitz teaches wherein the optical comb further comprises: a tapered profile of each of the four or more light guides (Para 27, Fig 5/6 Light 
Regarding Claim 19, Black in view of Bousfield and Gerlitz teaches wherein the tapered profiles extend fully along the respective exterior lengths (Para 27, Fig 5/6 guide 610/510).

Regarding Claim 20, Black in view of Bousfield and Gerlitz teaches the apparatus of claim 1 wherein the platform and each of the four or more light guides are a single, integral device formed from a continuous material in common (Para 5 -6, “A support structure is included to which a connector part of the element can be fixed or removablely connected.  The light sources could be within the element (i.e., inside or integrated in the element) or could be inside the support and then optically connected to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792